Citation Nr: 1818463	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  12-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected left otitis media (claimed as earaches), Eustachian tube dysfunction, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The lengthy procedural history of this matter need not be recounted in full for purposes of this remand.  The Board last remanded this matter in May 2016, following the approval of a joint motion for remand (JMR) by the United States Court of Veterans Appeals in July 2015.  A supplemental statement of the case (SSOC) was issued in November 2017. 

The Veteran testified at videoconference hearings of the Board in April 2006 and February 2013 at the Cleveland RO.  By a filing of February 2018, the Veteran indicated that he did not wish to schedule another Board hearing following the retirement of the Veterans Law Judges (VLJs) that conducted his prior hearings.  This matter has been assigned to the undersigned VLJ.

The Board issued two separate remand orders in July 2013.  One order related to the increased rating issue currently before the Board.  The other related to the issue of entitlement to service connection for a disability manifested by earache and/or dizziness other than left otitis media and left Eustachian tube dysfunction.  A post-remand SSOC has not been issued as to the latter issue, and it has not been recertified to the Board.  As such, that issue will be discussed no further herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

If a diagnosis is not supported by the findings of an examination report or if the report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2017).  As explained below, the Board will remand for an addendum VA opinion on that basis the most recent examination, a March 2017 VA examination report for ear conditions, does not contain sufficient detail for rating purposes.

The Veteran's left ear disability is rated under Diagnostic Code (DC) 6299-6200.  The diagnostic code ending in "99" is used to designate disability, such as Eustachian tube dysfunction, that is not expressly addressed in the rating criteria of DC 6200, which relates to chronic suppurative otitis media.  See 38 C.F.R. § 4.27 (2017).  Chronic suppurative otitis media is assigned a 10-percent disability rating during suppuration or with aural polyps.  The note following the rating criteria provides that hearing impairment and complications such as labyrinthitis and tinnitus are to be evaluated separately.  See 38 CFR § 4.97, DC 6200 (2017).

Under DC 6204, relating to peripheral vestibular disorders, a 10-percent rating is warranted for occasional dizziness, and a maximum 30-percent rating is warranted for dizziness and occasional staggering.  See 38 C.F.R. § 4.87 (2017).  The term "staggering" is not defined in the rating schedule, but is generally defined as standing or proceeding unsteadily.  See Webster's New College Dictionary 1099 (3rd ed. 2008).  The note following the rating criteria provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under DC 6204.

The Veteran most recently underwent a VA examination for ear conditions in March 2017.  In the report section "Vestibular Conditions," 1) hearing impairment with vertigo and 2) tinnitus were listed as "findings, signs or symptoms attributable to Ménière's syndrome (endolymphatic hydrops), a peripheral vestibular condition or another diagnosed condition from Section 1."  The diagnosed conditions from Section 1 of the report are left otitis media and chronic eustachian tube dysfunction.  No further explanation was provided.
The Board is unable to determine, based on the latter finding or other evidence of record, whether the Veteran has a peripheral vestibular condition within the meaning of DC 6204.  The March 2017 examiner did not cite to objective findings, as DC 6204 requires, to support a diagnosis of hearing loss with vertigo and did not specify whether the Veteran has hearing loss in one ear or both.  If the examiner is diagnosing hearing loss, there should be a citation to objective findings of hearing loss upon which the diagnosis is based, if the Board is to rate the Veteran under DC 6204.  The Board notes that the Veteran, upon examination in January 2014, was found to have normal hearing in the right ear.  In the left ear, there was sensorineural hearing loss in the frequency range of 6000 Hertz and or higher frequencies, which did not meet the criteria of a hearing loss disability for VA purposes.  See January 2014 VA audiological examination report.

The May 2017 examiner also did not specify whether the Veteran's hearing loss with vertigo is attributable to otitis media, eustachian tube dysfunction, Ménière's syndrome, and/or a peripheral vestibular condition.  As stated, the examiner's finding could attribute hearing loss with vertigo to any of the latter conditions or to several of them.  The medical finding is unclear.  Again, the Board would need a more specific finding in order to determine whether the Veteran is entitled to a 10-percent or 30-percent evaluation under DC 6204.

Finally, it is not clear whether the May 2017 examiner considers the Veteran's vertigo to be an aspect of the Veteran's hearing loss ("hearing loss with vertigo") or whether the vertigo is itself a symptom of a diagnosed peripheral vestibular disorder within the meaning of DC 6204.  This finding is relevant in applying the rating criteria of DC 6204.

In light of the above questions, the Board finds that clarification of the evidence is essential in this case for an appellate decision.  Therefore, the Board will request further medical opinion.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).




Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain, and associate with the record, any outstanding relevant private or VA treatment records relating to the Veteran's left ear disability.  All efforts to obtain such records should be documented in the record.

2. Refer the Veteran's claims file to a qualified clinician (examiner) for a medical opinion.  The Veteran's claims file must be made available for the examiner's review.  An examination of the Veteran must be scheduled if deemed necessary by the examiner.

The examiner should make diagnostic findings as to any left ear disability of the Veteran based on all subjective complaints, objective symptoms, and functional effects.  The examiner should consider all symptoms necessary to rate any left ear disability under the criteria of § 4.87 of the VA Rating Schedule (Schedule of Ratings - Ear).

The examiner must give specific consideration to evidence submitted by the Veteran in February 2016, which consists of the treatment records of an unidentified medical provider and lay statements describing observable symptoms.

The examiner's analysis as to disability must include the following specific findings:

a.  whether suppuration and/or aural polys are associated with the Veteran's otitis media;
b. whether the Veteran has a diagnosed peripheral vestibular disorder based on objective findings that support the diagnosis that is the result of his service-connected otitis media and/or Eustachian tube dysfunction;

c. whether any dizziness and/or disequilibrium experienced by the Veteran is caused by, or related to, left ear otitis media and/or Eustachian tube dysfunction;

d. whether the Veteran has left-sided hearing loss and, if so, whether any such hearing loss is the result of left otitis media and/or left Eustachian tube dysfunction;

e.  whether the Veteran has Ménière's syndrome that is the result of his service-connected left otitis media and/or Eustachian tube dysfunction; and

f. whether the Veteran has chronic otitis externa that is the result of his service-connected left otitis media and/or Eustachian tube dysfunction and, if so, whether symptoms include swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.

3. After completing the above development and any other development deemed warranted, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




